18-23
     Villanueva-Ramirez v. Barr
                                                                                      BIA
                                                                            Christensen, IJ
                                                                         A206 798 204/205
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   MARIA IDALIA VILLANUEVA-RAMIREZ,
14   AKA MARIA IDILIA VILLANUEVA-RAMIREZ,
15   JOSE ANDRES FRANCO-VILLANUEVA,
16            Petitioners,
17
18                     v.                                        18-23
19                                                               NAC
20   WILLIAM P. BARR, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONERS:                   Perham Makabi, Kew Gardens, NY.
26
27   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
28                                      Attorney General; Terri J.
29                                      Scadron, Assistant Director; Lisa
30                                      Morinelli, Trial Attorney, Office
31                                      of Immigration Litigation, United
32                                      States Department of Justice,
33                                      Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioners     Maria   Idalia     Villanueva-Ramirez      and    Jose

6    Andres Franco-Villanueva, natives and citizens of Honduras,

7    seek review of a December 7, 2017, decision of the BIA

8    affirming a February 23, 2017, decision of an Immigration

9    Judge (“IJ”) denying asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).                 In re

11   Maria   Idalia     Villanueva-Ramirez,       Jose     Andres    Franco-

12   Villanueva, Nos. A206 798 204/205 (B.I.A. Dec. 7, 2017), aff’g

13   Nos. A206 798 204/205 (Immig. Ct. N.Y. City Feb. 23, 2017).

14   We assume the parties’ familiarity with the underlying facts

15   and procedural history in this case.

16       We have reviewed the both the IJ’s and the BIA’s opinions

17   “for the sake of completeness.”              Wangchuck v. Dep’t of

18   Homeland   Sec.,   448 F.3d 524,   528   (2d    Cir.   2006).      The

19   applicable standards of review are well established.                   See

20   8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195

21   (2d Cir. 2014).

22       The sole issue before us is whether Villanueva-Ramirez


                                       2
1    satisfied her burden of proof for asylum and withholding of

2    removal by establishing that the harassment she experienced

3    and harm she fears in Honduras is on account of her membership

4    in a cognizable social group, namely single women who belong

5    to the campesino, or small farmer, community.                  We find no

6    error in the agency’s conclusion that she did not.

7        In    order   to    demonstrate     eligibility    for     asylum   and

8    withholding of removal, an “applicant must establish that

9    race,    religion,     nationality,     membership    in   a   particular

10   social group, or political opinion was or will be at least

11   one central reason for persecuting the applicant.”               8 U.S.C.

12   § 1158(b)(1)(B)(i); see also id. § 1231(b)(3)(A); Matter of

13   C-T-L-, 25 I. & N. Dec. 341, 348 (BIA 2010).               To constitute

14   a particular social group, a group must be: “(1) composed of

15   members    who    share    a   common     immutable    characteristic,

16   (2) defined with particularity, and (3) socially distinct

17   within the society in question.”           Matter of M-E-V-G-, 26 I.

18   & N. Dec. 227, 237 (BIA 2014); see also Ucelo-Gomez v.

19   Mukasey, 509 F.3d 70, 72-74 (2d Cir. 2007).

20       Even     assuming      arguendo      that   Villanueva-Ramirez’s

21   proposed social group of single women who belong to the

22   campesino community was cognizable and that she was a member


                                        3
1    of such group, the agency did not err in concluding that she

2    failed to demonstrate that her membership in that group was

3    “one    central   reason”    that   she    was   targeted.      8 U.S.C.

4    § 1158(b)(1)(B)(i).         Villanueva-Ramirez testified that her

5    harasser indicated a desire to be with her sexually and

6    threatened to rape her if she did not consent, but she did

7    not recount him saying anything that compelled the conclusion

8    that he was motivated to target her, in part, based on her

9    status as a single member of the campesino community.                   See

10   8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); see also Yueqing

11   Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir. 2005) (requiring

12   applicant to show nexus “through direct or circumstantial

13   evidence”).

14          Accordingly,   because       Villanueva-Ramirez        failed     to

15   provide any evidence that her harasser targeted her on account

16   of her membership in a cognizable social group, the agency

17   did not err in finding that she failed to establish her

18   eligibility for asylum or withholding of removal.                    See 8

19   U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

20          For the foregoing reasons, the petition for review is

21   DENIED.      Villanueva-Ramirez’s         pending   request    for     oral

22   argument in this petition is DENIED in accordance with Federal


                                         4
1   Rule of Appellate Procedure 34(a)(2), and Second Circuit

2   Local Rule 34.1(b).

3                            FOR THE COURT:
4                            Catherine O’Hagan Wolfe
5                            Clerk of Court




                               5